Use Tab key1:20-cr-00278-TNM
      Case  to move from fieldDocument
                              to field on21this form.
                                              Filed 05/21/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number       20-cr-278

Keith Berman
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9     FEDERAL PUBLIC DEFENDER


                                                         /s/ Walter P. Loughlin
                                                                (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Walter P. Loughlin
                                                        (Attorney & Bar ID Number)
                                          walter.loughlin@klgates.com
                                                               (Firm Name)
                                          340 West 57th Street, Suite 5D
                                                             (Street Address)

                                          New York         New York             10019
                                           (City)               (State)           (Zip)
                                          (203) 216-3445
                                                           (Telephone Number)
